United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1683
                                   ___________

Stella Louise Schafer,                *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                          Submitted: September 7, 1999
                              Filed: September 16, 1999
                                  ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Stella Louise Schafer appeals the District Court’s1 order granting summary
judgment and affirming the Commissioner’s decision to deny Schafer supplemental
security income. Schafer had alleged she could not work because of nerves, inability
to cope with stressful situations or outside of the home, manic depression, and panic
attacks. For reversal, Schafer argues that the Administrative Law Judge (ALJ) erred

      1
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
by terminating the sequential evaluation process at step two, discounting the opinion
of her treating physician, and mischaracterizing the evidence regarding her daily
activities. For the reasons discussed below, we affirm the judgment of the District
Court.

       Having carefully reviewed the record, taking into consideration the evidence that
supports as well as detracts from the Commissioner’s final decision, see Haggard v.
Apfel, 175 F.3d 591, 594 (8th Cir. 1999), we conclude the ALJ properly discounted the
opinion of Schafer’s treating physician. The physician’s conclusory opinion that she
was disabled (indicated by check marks on a form) was based upon Schafer’s self-
reported symptoms and limitations, he performed no testing and made no referrals, his
records suggest that she responded well to medication and did not complain of anxiety
and/or depression at every visit, and he did not complete a medical source statement
indicating her limitations. See 20 C.F. R. § 404.1527(e)(1) (1998) (Commissioner is
responsible for making determination that claimant is disabled; statement by medical
source that claimant is disabled does not mean Commissioner will agree); cf.
Chamberlain v. Shalala, 47 F.3d 1489, 1494 (8th Cir. 1995) (treating physician’s
opinion that claimant was not able to bend or stoop was unsupported by objective
medical tests or diagnostic data and was not conclusive in disability determination;
weight given to treating physician’s opinion is limited if it is only conclusory
statement); Nguyen v. Chater, 75 F.3d 429, 431 (8th Cir. 1996) (claimant failed to
demonstrate that impairment was more than slight where medical evidence showed
improvement with medication).

      As to Schafer’s daily activities, the ALJ properly considered them in conformity
with Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), in evaluating her
subjective complaints. See Haggard, 175 F.3d at 594. Although Schafer and her
husband indicated that the level of her daily activity decreased when she experienced
anxiety attacks and depression, it was proper for the ALJ to determine whether their


                                          -2-
testimony was credible. See Seimers v. Shalala, 47 F.3d 299, 302 (8th Cir. 1995)
(assessing credibility of witnesses lies within province of Commissioner).

       Under step two of the Commissioner’s five-step evaluation process, a claimant
has the burden of establishing he or she has a severe impairment that significantly limits
the ability to perform basic work activity. See Nguyen, 75 F.3d at 430-31 (describing
five-step process). Schafer argues that the ALJ applied too high a standard in deciding
to terminate the evaluation at step two. Although the ALJ did not specifically articulate
the standard, the record supports that he applied the proper standard and the ALJ’s
findings are supported by substantial evidence on the record as a whole. See
Henderson v. Sullivan, 930 F.2d 19, 21 (8th Cir. 1991) (although ALJ’s opinion did not
specifically acknowledge governing standard for termination at step two, reading of
record and opinion convinced court that correct standard was applied). After
thoroughly summarizing the record before him, the ALJ determined that Schafer had
no impairment, singly or in combination, which more than slightly limited her ability
to perform basic work activities.

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-